Title: From James Madison to James Monroe, 2 March 1805
From: Madison, James
To: Monroe, James


Sir:
Washington Mar. 2 1805
I enclose herewith sundry letters for you which I presume will be more likely to find you in London than at Madrid. I forward this and them by Capt. Seth Sanger, who proceeds to London in prosecution of an appeal from a decision in the British Vice Admiralty at Antigua. The papers on the subject having been transmitted to England, have not been seen by me. According to his state of the case, it ought to find a remedy in the appeal, and will be entitled to all the patronage and aid usually given by the public functionaries of the U. States. I am the more induced to recommend him to your attention as I learn from General Smith that he has a respectable standing in Baltimore. Very sincerely &c.&c.
James Madison
